DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 5/13/2022 is acknowledged.
Claims 1-15 will be examined on the merits herein.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 6/22/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[a] method comprising the steps of…”.  However, it is not clear what the intentional purpose for which the method must be performed.  For example, is it direct to a method of making a composition?  To a method of using the claimed elements?  Thus, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.  It is suggested that Applicant utilize the language from the originally filed claim set, “A method of preparing a mixture of a noble metal and a phyllomineral comprising the steps of…”
Claim 2 recites the phrase “non-swelling phyllomineral”.  However, it is unclear what the “non-swelling’ property of the phyllomineral is referencing.  For example, is the phyllomineral non-swelling in water? Other solvents such as glycols?  The instant specification provides no definition nor does it provide examples of phyllominerals that Applicant considers to meet the limitation of “non-swelling”.  For purposes of examination, claim will be interpreted as being met by talc, mica, kaolinite, and mixtures thereof.
Claim 9 recites the phrase “for example”.  The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3-8 and 10-15 are rejected for depending on an indefinite base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belova et al. (“Sonochemical Intercalation of Preformed Gold Nanoparticles into Multilayered Clays”, cited on IDS filed 6/22/2020).
Regarding claim 1, Belova et al. discloses multilayered Na+-montmorillonite clays (i.e. a phyllosilicate mineral) intercalated with Au nanoparticles (i.e. a noble metal, see abstract). Belova et al. discloses providing hydrogen tetrachloroaurate to form Au nanoparticles (i.e. provision of a noble metal source, see page 9748, second column), providing sodium- montmorillonite (i.e. provision of a phyllomineral source, see page 9748, second column), and applying ultrasonic intercalation (i.e. combination of the phyllomineral source with the noble metal source, see page 9748, second column).
Regarding claims 3 and 4, Belova et al. discloses Na+-montmorillonite clays (i.e. a single phyllomineral) and hydrogen tetrachloroaurate (i.e. a single noble metal compound, see page 9748, second column).
	Regarding claims 7 and 10, Belova et al. discloses an aqueous solution of hydrogen tetrachloroaurate (see page 9748, second column).
Regarding claim 11, Belova et al. discloses applying ultrasonic intercalation (i.e. combination of the phyllomineral source with the noble metal source, see page 9748, second column).
Regarding claim 13, Belova et al. discloses that the product obtained after the combination step is centrifuged, washed, and dried (see page 9748, second column).

Claims 1, 3, 4, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (GB1490331, cited on IDS filed 6/22/2020).
Regarding claims 1, 3, 4, 7, and 10, Robertson discloses bringing sepilolite (i.e. provision of a phyllomineral source) is combined with hexchloroplatinic acid (i.e. provision of a noble metal source selected from a noble metal compound, where the noble metal source is an aqueous solution comprising a soluble noble metal salt, see Example 1).

Claims 1-4, 6, 8, 9, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aymonier et al. (WO 2015/159006, pin cites are from provided machine translation) as evidenced by Britannica (“Nobel Metal”, https://www.britannica.com/science/noble-metal, accessed 8/5/2022).
Regarding claim 1, 3, 4, Aymonier et al. discloses preparing phyllomineral synthetic particles formed from constituent chemical elements in stoichiometric proportions comprising at least one chemical element selected from the group formed from silicon and germanium, and at least one chemical element selected from the group formed from divalent metals and trivalent metals, by a continuous solvothermal treatment at a pressure above 1 MPa and at a temperature between 100°C and 600°C (see abstract). Aymonier et al. discloses that the divalent metals and trivalent metals can include copier (i.e. a noble metal as evidenced by Britannica). Aymonier et al. discloses that the phyllomineral mineral particles are talc and mica (see page 2).
Regarding claim 2, Aymonier et al. discloses talc and mica (see page 2).  Note the interpretation of the claim as set forth in the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Regarding claim 6, Aymonier et al. discloses sodium metasilicate is used as the mineral compound (see page 7). Aymonier et al. discloses that the reaction is carried out in the presence of at least one carboxylate salt (see page 7). Aymonier et al. discloses at least one metal salt of at least one metal, particularly a divalent or trivalent metal (see abstract).
	Regarding claim 8, Aymonier et al. discloses sodium metasilicate is used as the mineral compound (see page 7).  Aymonier et al. discloses that the reaction is carried out in the presence of at least one carboxylate salt, where the carboxylate salt has a formula of R2 COOM, where M is a metal selected from the group consisting of Na and K (see page 7).
	Regarding claim 9, Aymonier et al. discloses that R2 is chosen from H and the alkyl groups containing less than 5 carbon atoms (see page 7).
Regarding claim 13, Aymonier et al. discloses that the composition is centrifuged and dried (see page 12).
Regarding claim 15, Aymonier et al. discloses a continuous solvothermal treatment at a pressure above 1 MPa and at a temperature between 100°C and 600°C (see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aymonier et al. (WO 2015/159006) in view of Robertson (GB1490331, cited on IDS filed 6/22/2020).
The teachings of Aymonier et al. have been set forth above.  Additionally, it is noted that Aymonier et al. teaches that the phyllomineral synthetic particles can be functionalized with elements such as catalysts (see page 10).	Aymonier et al. does not specifically teach that the noble metal source is selected from the group consisting of gold, palladium, platinum, iridium, ruthenium, rhodium, or mixtures thereof.
The teachings of Robertson have been set forth above.  Additionally, it is noted that Robertson teaches that the compositions of sepilolite and loughlinite are useful as catalysts (see page 1).  Robertson teaches that sepilolite is described as consisting of talc-like ribbons.
Regarding claims 1-7 and 10, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize hexchloroplatinic acid as taught by Robertson in the method of Aymonier et al.  One would be motivated to do so with a reasonable expectation of success as Roberson teaches the combination of sepilolite and hexchloroplatinic acid, and further teaches that sepilolite is a mineral that is described as talc-like, and both teach that the materials produced can be used as catalysts.
Regarding claim 2, Aymonier et al. teaches talc and mica.  Note the interpretation of the claim as set forth in the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Regarding claim 6, Aymonier et al. teaches sodium metasilicate is used as the mineral compound. Aymonier et al. teaches that the reaction is carried out in the presence of at least one carboxylate salt. Aymonier et al. teaches at least one metal salt of at least one metal, particularly a divalent or trivalent metal.
	Regarding claim 8, Aymonier et al. teaches sodium metasilicate is used as the mineral compound.  Aymonier et al. teaches that the reaction is carried out in the presence of at least one carboxylate salt, where the carboxylate salt has a formula of R2 COOM, where M is a metal selected from the group consisting of Na and K.
	Regarding claim 9, Aymonier et al. teaches that R2 is chosen from H and the alkyl groups containing less than 5 carbon atoms.
Regarding claim 13, Aymonier et al. teaches that the composition is centrifuged and dried.
Regarding claim 15, Aymonier et al. teaches a continuous solvothermal treatment at a pressure above 1 MPa and at a temperature between 100°C and 600°C (see abstract).

Claims 1-4, 6, 8, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aymonier et al. (WO 2015/159006) in view of Le Roux et al. (WO 2013/004979, cited on IDS filed 6/22/2020) as evidenced by Britannica (“Nobel Metal”, https://www.britannica.com/science/noble-metal, accessed 8/5/2022) and Slesinger et al. (“Heat Transfer Coefficient Distribution Inside an Autoclave”).
The teachings of Aymonier et al. have been set forth above. 
Aymonier et al. does not teach that the hydrothermal treatment is carried out as a batch process in an autoclave under autogenous pressure.
Le Roux et al. teaches at least one compound comprising silicon, and at least one compound comprising at least one metal element, characterized in that said coprecipitation reaction takes place in the presence of at least one carboxylate salt of formula R2-COOM' in which: - M' denotes a metal chosen from the group made up of Na and K, and - R2 is chosen from H and alkyl groups comprising fewer than 5 carbon atoms (see abstract).  Le Roux et al. teaches that term "hydrothermal treatment" refers to any treatment carried out in a closed container, such as an autoclave, in the presence of water, at a predetermined temperature and at a pressure greater than atmospheric pressure (see page 1).  Le Roux et al. teaches hyllosilicate mineral particles, such as talc (see page 1). Le Roux et al. teaches a hydrothermal treatment for a period of between 30 minutes and 30 days and hydrothermal treatment at a temperature of between 150°C. and 400°C (see page 5).
Regarding claim 12, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a hydrothermal treatment for a period of between 30 minutes and 30 days and hydrothermal treatment at a temperature of between 150°C. and 400°C in an autoclave as taught by Le Roux et al. in the method of Aymonier et al.  One would be motivated to do so with a reasonable expectation of success as both are drawn to processes for producing a phyllosilicate based material under solvothermal treatment.  Regarding the limitation of “by convection heating”, as evidenced by Slesinger et al., convective heat transfer occurs in an autoclave, and thus the teaching of utilizing an autoclave reads on convection heating.
Regarding claim 14, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the batch process in an autoclave under autogenous pressure as taught by Le Roux et al. in the method of Aymonier et al.  One would be motivated to do so with a reasonable expectation of success as both are drawn to processes for producing a phyllosilicate based material under solvothermal treatment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 10, 13, and 14 of U.S. Patent No. US 10,221,072 as evidenced by Britannica (“Nobel Metal”, https://www.britannica.com/science/noble-metal, accessed 8/5/2022).
U.S. Patent No. US 10,221,072 is drawn to a process for preparing phyllomineral synthetic particles formed from chemical elements, named constituent chemical elements, in predetermined proportions, named stoichiometric proportions, said constituent chemical elements comprising at least one chemical element selected from the group consisting of silicon and germanium, and at least one chemical element selected from the group consisting of divalent metals and trivalent metals, via a solvothermal treatment of a reaction medium comprising a liquid medium and containing said stoichiometric proportions of said constituent chemical elements of said phyllomineral synthetic particles, said phyllomineral synthetic particles belonging to the group of non-swelling phyllosilicates, in which: said solvothermal treatment is performed continuously at a pressure greater than 1 MPa and at a temperature of between 100°C and 600° C.  U.S. Patent No. US 10,221,072 is drawn to the use of at least one metal M, which includes copper (i.e. a noble metal as evidenced by Britannica).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611